


Exhibit 10.1
SETTLEMENT AGREEMENT AND MUTUAL RELEASE
This Settlement Agreement and Mutual Release (this “Settlement Agreement”) is
made and entered into as of the 24th day of June, 2015, by and among VICTORY
ENERGY CORPORATION, a Nevada corporation (the “Victory”) and LUCAS ENERGY, INC.,
a Nevada corporation (“Lucas”). Each of Victory and Lucas is referred to herein
as a “Party” and, collectively, as the “Parties.”


BACKGROUND


On February 2, 2015, Victory and Lucas entered into a Letter of Intent for
Business Combination (the “Letter of Intent”) relating to a proposed business
combination (the “Merger”) between the two parties. Thereafter, on February 26,
2015, Victory and Lucas entered into a Pre-Merger Loan and Funding Agreement
(the “Loan Agreement”) pursuant to which Victory agreed to loan Lucas up to Two
Million Dollars ($2,000,000) as evidenced by a Delayed Draw Term Note that was
issued by Lucas to Victory on the same day (the “Lucas Note”). A total of
$600,000 in principal amount (the “Principal Amount”) has been advanced by
Victory to Lucas under the Loan Agreement. The Principal Amount and accrued
interest thereon is secured by a pledge of Lucas Common Stock (the “Pledged
Securities”) pursuant to a Pledge Agreement entered into on the same date (the
“Pledge Agreement”) between the Parties. The Parties and certain other
affiliates of Victory also entered into the Pre-Merger Collaboration Agreement
on February 26, 2015, as amended by Amendment No. 1 thereto, dated March 3, 2015
(the “Collaboration Agreement”). Pursuant to the Collaboration Agreement, Lucas’
assigned to Victory certain rights (the “Well Rights”) in five (5) Penn Virginia
well-bores (the “Penn Virginia Well-Bores”) and two (2) Earthstone Energy/Oak
Valley Resources Boggs Unit No. 1H and Boggs Unit No. 2H well-bores (the “Oak
Valley Wells”). In connection with the assignment of the Well Rights, Lucas
obtained a partial release from Louise H. Rogers, Lucas’ secured lender (the
“Senior Lender”), and Sharon E. Conway, as Trustee, under that certain Mortgage,
Deed of Trust, Assignment, Security Agreement, Financing Statement and Fixture
Filing, dated August 13, 2013, that permitted Lucas to transfer the Well Rights
to Victory. The Collaboration Agreement provides that Victory retains the Well
Rights whether or not the Merger is consummated. The Collaboration Agreement
also required Victory to issue a contingent promissory note in the principal
amount of $250,000 to the Senior Lender (the “Rogers Note”). In accordance with
its terms, the Rogers Note becomes due and payable, among other times, within
ninety (90) days following the termination of the Letter of Intent.


The Parties now desire to resolve their respective claims under the Letter of
Intent, Loan Agreement, Collaboration Agreement, Pledge Agreement, Lucas Note
and Rogers Note and otherwise without admitting liability therefor, and in order
to avoid the uncertainty, expense and burden of litigation.
AGREEMENT
NOW, THEREFORE, in consideration of the promises, representations, warranties
and covenants contained herein, and intending to be legally bound hereby, the
Parties agree as follows:
1.Termination of Terminated Agreements; Further Assurances.

1



--------------------------------------------------------------------------------



(a)     Subject to the terms and conditions of this Settlement Agreement and
except as expressly provided otherwise below, all rights, duties, liabilities
and obligations of each of the Parties under the Letter of Intent and the
Collaboration Agreement (such agreements being referred to herein as the
“Terminated Agreements”) are hereby terminated and cancelled as of the date
hereof, and neither of the Parties nor any of their affiliates (including,
without limitation, Aurora Energy Partners, Navitus Energy Group, and AEP
Assets, LLC), shall have any further rights, duties, liabilities or obligations
to the other Party under any of the Terminated Agreements.
(b)    Each of the Parties hereto agrees to execute and deliver all such other
and additional instruments and documents and do all such other acts and things
as may be necessary to more fully effectuate this Settlement Agreement.
2.    Obligations and Understandings of the Parties. In consideration for the
mutual releases contained in this Settlement Agreement, the Parties hereto agree
as follows:
(a)    Victory shall retain ownership and control over the Penn Virginia
Well-Bores and all unpaid joint interest billings relating to the Penn Virginia
Well-Bores for operations on or after August 1, 2014 shall be payable by Victory
and all division orders with respect to the Penn Virginia Well-Bores shall
reflect Victory as a successor in interest to Lucas. In addition to the
originally assigned Penn Virginia Well-Bores, on the date hereof, Lucas shall
assign to Victory (to be held in escrow by Attorney Sharon E. Conway, as agent
for the Senior Lender in accordance with the Rogers Release) all related
acreage, reserves and proven undeveloped drilling locations remaining at
Platypus and Dingo and the proven developed Platypus Hunter 1H (the “Additional
Penn Virginia Property”) pursuant to an assignment in substantially the form of
Exhibit A to this Agreement. The Additional Penn Virginia Property is more
specifically described as follows and on Exhibit A to this Agreement, which
includes a full property description of the Additional Penn Virginia Property:
Penn Virginia Well-Bores


-    Platypus Hunter 2H
-    Platypus Hunter 3H
•
Dingo Unit 1H – 1-H

•
Dingo Unit 2H – 2H

•
Dingo Unit 3H - 3H



Additional Penn Virginia Property


One 116.11 acre Tract #4 (lessor Jackie Robertson, et al) in the 531.67 acre
Dingo Unit, giving rise to a 3.27581% working interest and Two Tracts #8 & #9
totaling 75.0 acre (lessor Jackie Robertson, et al) in the 649.322 ac Platypus
Unit, giving rise to a 1.481330% working interest.


(b)    Neither Lucas nor its affiliates shall in anyway interfere with Victory’s
ownership and control of the Penn Virginia Well-Bores or the Additional Penn
Virginia Property and Lucas on

2



--------------------------------------------------------------------------------



behalf of itself and its affiliates hereby waives any right to contest Victory’s
ownership of the Penn Virginia Well-Bores and the Additional Penn Virginia
Property. Lucas shall notify the operator in writing that all future
communications and divisions orders are to be sent directly to Victory (c/o
Aurora Energy Partners). Lucas shall execute and deliver all such other and
additional instruments and documents and do all such other acts and things as
may be necessary to ensure that Victory retains ownership and control over the
Penn Virginia Wells-Bores and the Additional Penn Virginia Property.
(c)    Victory shall execute and deliver the mutual release with the Senior
Lender in the form of Exhibit B to this Agreement (the “Rogers Release”) against
execution and delivery by the Senior Lender of the same. Lucas shall procure the
Senior Lender’s agreement to the Rogers Release and execution of the same as
required by this Agreement as soon as practicable and in any event within two
(2) business days of the date hereof. The Rogers Release shall include a release
in favor of Victory and its affiliates from the Senior Lender from all
obligations under the Rogers Note, including, without limitation, interest, fees
and penalties and from any and all claims that the Senior Lender may have
against Victory and its affiliates arising out of, or in connection with, the
Rogers Note or any of the Terminated Agreements, and the only remaining
obligations of Victory to Rogers are those set forth in the Rogers Release. The
release contained herein in favor of Lucas shall not become effective unless and
until the Senior Lender delivers to Victory and its affiliates the Rogers
Release.
(d)    Lucas acknowledges that Victory has paid $195,928.33 toward AFEs with
respect to the Oak Valley Wells (the “Oak Valley AFE Payment”). As part of this
Agreement, Victory is relinquishing its rights to receive the return of the Oak
Valley AFE Payment. Victory shall execute and deliver the mutual release with
Oak Valley in the form of Exhibit C to this Agreement (the “Oak Valley Release”)
against execution and delivery by Oak Valley of the same. Lucas shall procure
Oak Valley’s agreement to the Oak Valley Release and execution of the same as
required by this Agreement as soon as practicable and in any event within two
(2) business days of the date hereof. The Oak Valley Release shall include a
release in favor of Victory and its affiliates from Oak Valley and its
affiliates that releases Victory and its affiliates from all obligations that
Victory and its affiliates may have relating to the Oak Valley Wells and from
any claims that Oak Valley and its affiliates may have against Victory and its
affiliates. The release contained herein in favor of Lucas shall not become
effective unless and until Oak Valley and its affiliates deliver to Victory and
its affiliates the Oak Valley Release.
(e)    Without making any representation to Lucas with respect to Victory’s
title to the Oak Valley Wells, in accordance with the Oak Valley Release,
Victory shall quitclaim to Sabine River Energy, LLC any and all right, title and
interest that Victory may have to the Oak Valley Wells. Victory agrees to
execute and deliver all such other and additional instruments and documents and
do all such other acts and things as may be necessary to effectuate such
assignment.
(f)    Lucas acknowledges and agrees that the Principal Amount is $600,000, that
Victory has already advanced the Principal Amount to Lucas in full, and that all
obligations under the Loan Agreement and the Lucas Note are secured by the
Pledged Securities under the Pledge Agreement. Lucas further acknowledges that
Victory has no further obligation to advance any funds to Lucas

3



--------------------------------------------------------------------------------



under the Loan Agreement, the Lucas Note or otherwise. Lucas shall promptly (and
in any event within 14 days) issue 1,101,729 shares of Lucas Common Stock
registered in the name of Victory (the “Settlement Shares”) subject to equitable
adjustment if there is a stock split, stock combination, stock dividend,
recapitalization or similar event relating to Lucas common stock prior to the
issuance of such Settlement Shares. Lucas shall cause the Settlement Shares to
be delivered to Attorney Sharon E. Conway, as agent for the Senior Lender, who
shall hold the Settlement Shares in accordance with the Rogers Release. Victory
shall accept the Settlement Shares in full satisfaction of Lucas’ Obligations
under the Loan Agreement and the Lucas Note. The Settlement Shares shall upon
issuance be duly issued, fully paid and non assessable. Lucas hereby grants to
Victory piggyback registration rights on the terms described below and upon
Victory’s request shall enter into a customary agreement relating to these
rights, which will include, among other things, customary indemnification
provisions. If at any time there is not an effective registration statement
covering the Settlement Shares and any other shares of Lucas Common Stock held
by Victory (the “Registrable Securities”) and Lucas shall determine to prepare
and file with the Securities and Exchange Commission a registration statement
relating to an offering for its own account or the account of others under the
Securities Act of 1933, as amended (the “Securities Act”) of any of its equity
securities, other than on Form S-4 or Form S-8 (each as promulgated under the
Securities Act) or their then equivalents relating to equity securities to be
issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with stock option or other employee
benefit plans, then Lucas shall send to Victory written notice of such
determination and if, within fifteen days after receipt of such notice, Victory
shall so request in writing, Lucas shall include in such registration statement
all or any part of such Registrable Securities Victory requests to be
registered; provided, however, that Lucas shall not be required to register any
Registrable Securities pursuant to this Section 2(e) that are eligible for sale
pursuant to Rule 144 of the Securities Act without any restriction as to volume
of sales (without reference to any contractual volume limitations applicable to
Victory).
(g)    So long as Victory owns any Settlement Shares it shall comply with the
following limitations on the number of Settlement Shares that it may sell in the
market through a broker (not including private sales to unaffiliated third
parties):
(i)    Victory shall not sell more than Twenty Five Thousand (25,000) Settlement
Shares per trading day;
(ii)    Victory shall not sell more than One Hundred Twenty Five Thousand
(125,000) Settlement Shares per week; and
(iii)    Victory shall not sell more than Five Hundred Thousand (500,000)
Settlement Shares per month.
(iv)    If Lucas effects a stock split, stock combination, stock dividend
recapitalization or similar event affecting the number of shares of Lucas common
stock outstanding, then the aforementioned limitations on the number of
Settlement Shares that Victory may sell will be equitably adjusted such that
Victory shall be permitted to sell the same overall percentage of Settlement
Shares per period.

4



--------------------------------------------------------------------------------



(v)    Upon the written request from Lucas, Victory shall promptly provide to
Lucas brokerage statements confirming the number of Settlement Shares that
Victory has sold in any applicable period. On the date hereof, Victory is
executing and delivering to Lucas a proxy in the form of Exhibit D. This proxy
provides that for a period of twenty four (24) months following the date of this
Agreement, Lucas’ board of directors or its designee may vote the Settlement
Shares (including through the execution of a written consent) that Victory
continues to hold on any matter coming before the stockholders of Lucas for a
vote. Victory shall not request and Lucas shall not provide to Victory any
material non-public information relating to Lucas or its affiliates. So long as
Victory owns any Settlement Shares, it shall not directly or indirectly, nor
shall it cause any person acting on its behalf or pursuant to any understanding
with it to, execute any short sales (as such term is defined in rule 200 of
Regulation SHO under the Securities Exchange Act of 1934, as amended), in the
securities of Lucas.
(h)    Victory acknowledges and agrees that so long as the Settlement Shares are
in certificate form they shall bear any legend required by the Securities Act of
1933, as amended and they shall bear the following legend:


THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A PROXY IN FAVOR
OF THE BOARD OF DIRECTORS OF THE ISSUER AND TO CERTAIN LIMITATIONS ON THE NUMBER
OF SECURITIES THAT MAY BE SOLD AS SPECIFIED IN THAT CERTAIN SETTLEMENT AGREEMENT
BETWEEN THE ISSUER AND THE ORIGINAL HOLDER OF THIS CERTIFICATE. A COPY OF THE
SETTLEMENT AGREEMENT MAY BE OBTAINED BY REQUESTING THE SAME FROM THE SECRETARY
OF THE ISSUER AT THE ISSUER’S EXECUTIVE OFFICES.


Victory acknowledges and agrees that if and to the extent that Victory transfers
the Settlement Shares to any third party in a transaction other than a market
transaction through a broker, it shall, as a condition to such transfer, cause
such third party to be bound by the sale restrictions and voting rights
provisions of this Settlement Agreement. For the avoidance of doubt, if Victory
transfers the Settlement Shares in the market through a brokerage transaction to
a third party, the purchaser of such unrestricted Settlement Shares shall
acquire the same without any restriction or limitation imposed under this
Settlement Agreement.


Lucas agrees that it shall take any and all reasonable action to facilitate the
deposit of the Settlement Shares into Victory’s brokerage account if such
Settlement Shares are registered or may be sold in accordance with Rule 144 of
the Securities Act. Such action shall include, but not be limited to, the
provision to Lucas’ transfer agent of an instruction letter in form satisfactory
to such transfer agent, the removal of the aforementioned legend (in which case,
the covenants in this Settlement Agreement relating to restrictions on sale of
the Settlement Shares and the proxy for the Settlement Shares would remain in
effect in accordance with their terms notwithstanding the removal of the
legend), the delivery to Lucas’ transfer agent of an opinion (or the acceptance
of an opinion from

5



--------------------------------------------------------------------------------



Victory’s counsel), and such other similar actions as may be necessary to
facilitate the deposit of the Settlement Shares into a brokerage account.


3.    Mutual Releases.
(a)    Subject to the terms and conditions of this Agreement, from and after the
date hereof, each of the Parties on behalf of itself and all of its affiliates
and assigns hereby fully, finally, voluntarily and irrevocably releases and
discharges the other Party and such other Party’s affiliates and its and their
officers, directors, shareholders, members, partners, employees, legal counsel,
accountants, auditors, advisors and agents (the “Released Parties”) to the
fullest extent permitted under applicable law from any and all claims,
counterclaims, demands, causes of action, contract obligations, suits, losses,
liabilities, rights, debts, dues, sums of money, accounts, reckonings, bonds,
bills, specialties, covenants, contracts, controversies, obligations,
guarantees, endorsements, liens, security interests, agreements, promises,
variances, trespasses, judgments, extents, executions, damages, attorneys’ fees
or costs whatsoever, at law or in equity or otherwise, whether direct or
indirect, known or unknown (any of the foregoing, a “Claim” and, collectively,
the “Claims”), which such Party now owns or holds, or has at any time heretofore
owned or held, or may in the future own or hold, against the Released Parties,
or any of them, in any capacity, including as an officer, director or
stockholder of the other Party, which are or may be based upon any facts, acts,
omissions, representations, contracts, agreements, including the Terminated
Agreements, events or matters of any kind occurring or existing at any time on
or before the date of this Settlement Agreement, in each case, solely to the
extent such Claims arise from or are in any way related to Terminated Agreements
or any act or event taken by or on behalf of the other Party in furtherance of
the Terminated Agreements.
(b)    Waiver of Unknown Claims. In addition to each Party’s release of Claims
provided for in Section 3(a), each Party hereby expressly waives any protection
under applicable state law for releases of unknown claims. Each Party
understands the significance of his or its release of unknown claims and the
waiver of any applicable statutory protection against a release of unknown
claims. EACH PARTY EXPRESSLY ASSUMES THE RISK OF SUCH UNKNOWN AND UNANTICIPATED
CLAIMS AND AGREES THAT THIS SETTLEMENT AGREEMENT APPLIES TO ALL CLAIMS, AS
DEFINED UNDER SECTION 3(a), WHETHER KNOWN, UNKNOWN, OR UNANTICIPATED.
4.    Waiver of Suit. For the consideration and mutual promises specified herein
and other good and valuable consideration the receipt and sufficiency of which
is hereby acknowledged, each Party agrees to waive, release, promise and agrees
not to bring or pursue any judicial, quasi-judicial or administrative action
against the other Party for any reason whatsoever arising out of the Claims
released herein up to and including the date of this Settlement Agreement. Each
party further acknowledges and agrees that it has not already filed or otherwise
commenced any such action. For the avoidance of doubt, any action for
enforcement of this Settlement Agreement is expressly excluded from this waiver
provision.
5.    Representations and Warranties.

6



--------------------------------------------------------------------------------



(a)    Each Party represents and warrants to the other Party that it has the
requisite power to enter into this Settlement Agreement and to carry out its
obligations hereunder and that the terms of this Settlement Agreement have been
fully disclosed to the Board of Directors of such Party and that the requisite
approvals have been obtained, prior to its execution and that this Settlement
Agreement does not conflict with, or result in a breach of, any other agreement
to which such Party is a party.
(b)    Each Party represents and warrants to the other Party that this
Settlement Agreement has been duly executed and delivered and constitutes a
valid and binding obligation enforceable in accordance with its terms.
6.    Entire Agreement. This Settlement Agreement constitutes the entire,
exclusive and final agreement among the parties and supersedes any and all prior
agreements, discussions, representations and warranties among the parties with
respect to the matters set forth herein. The parties have not relied upon any
statements or representations made by any party outside the contents of this
Settlement Agreement.
7.    Choice of Law. This Settlement Agreement shall be enforced, governed by
and construed in accordance with the laws of the State of Texas without regard
to principles of conflict of laws.
8.    Counterparts. This Settlement Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute but one agreement.
9.    Severability. If any provision of this Settlement Agreement is determined
to be unlawful or otherwise unenforceable, the remaining provisions of this
Settlement Agreement shall nevertheless continue in full force and effect.
10.    Parties in Interest; Assignment; Third Party Beneficiaries. This
Settlement Agreement is binding upon the parties and their respective
successors, heirs, legal representatives and permitted assigns. Aurora Energy
Partners, Navitus Energy Group and AEP Assets, LLC and each of their respective
officers, directors, managers and owners are each intended third party
beneficiaries of this Settlement Agreement and may enforce their rights under
this Settlement Agreement.
11.    No Admission of Liability or Wrongdoing. This Settlement Agreement and
the negotiations and discussions leading up to this Settlement Agreement effect
the settlement of claims which are denied and contested, and do not constitute,
nor shall they be construed as, an admission of liability by the parties. This
Settlement Agreement is made solely for the purpose of avoiding the burden and
expense of litigation, which would be imposed on the parties if the disputes
between them remained unsettled. This Settlement Agreement does not constitute
an admission by any of the parties hereto that they have engaged in any unlawful
act. Each of the parties hereto expressly deny that they have engaged in any
unlawful act and deny liability for all claims any other party had, has, or may
have against them.

7



--------------------------------------------------------------------------------



12.    Indemnification and Contribution. Each Party (an “Indemnitor”) agrees to
indemnify the other Party and its affiliates and its and their officers,
directors, employees, agents, shareholders, members and/or partners
(collectively referred to as the “Indemnitees”) against, and hold them harmless
of and from, any and all loss, liability, cost, damage and expense, including
without limitation, reasonable counsel fees, which the Indemnitees may suffer or
incur by reason of any action, claim or proceeding brought against the
Indemnitees arising out of or relating in any way to a breach by the Indemnitor
of any representation, warranty or covenant contained in this Settlement
Agreement.     If the indemnification provided for in Section 12 is applicable,
but for any reason is held to be unavailable, the Indemnitor shall contribute
such amounts as are just and equitable to pay, or to reimburse the Indemnitees
for, the aggregate of any and all losses, liabilities, costs, damages and
expenses, including counsel fees, actually incurred by the Indemnitees as a
result of or in connection with, and any amount paid in settlement of, any
action, claim or proceeding arising out of or relating in any way to any actions
or omissions of the Indemnitor. The provisions of this Section 12 shall survive
any termination of this Agreement.
13.    Construction. This Settlement Agreement shall not be construed against
the party preparing it, but shall be construed as if the parties collectively
prepared it and any uncertainty or ambiguity shall not be interpreted against
any party.
14.    Modifications; Waiver. This Settlement Agreement may not be modified
orally. No breach of any provision hereof may be waived unless in writing.
Waiver of any breach shall not be deemed to be a waiver of any other breach of
the same or of any other provision hereof. All modifications to this Settlement
Agreement must be in writing and signed by the Party to be charged.
15.    No Assignments. Each of the Parties hereby represents and warrants to the
other Party that there has been no assignment or transfer whatsoever of any of
the Claims released herein. Each Party agrees to defend and indemnify the other
Party and the other persons and entities released herein against any Claim based
upon, arising out of or in connection with any such assignment or transfer.
16.    Attorneys' Fees. If any action is brought for the enforcement of this
Settlement Agreement or in connection with any dispute arising out of it or the
claims which are the subject of this Settlement Agreement, the prevailing party
shall be entitled to recover reasonable attorneys' fees and any other costs
incurred in such litigation in addition to any other relief to which the
prevailing party may be entitled.
17.    Advice of Counsel. Each party to this Settlement Agreement has had the
opportunity to discuss the matter with legal counsel, and enters into this
Settlement Agreement only after such consultation.
18.    Waiver Of Jury Trial. EACH PARTY EXPRESSLY, IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS SETTLEMENT AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

8



--------------------------------------------------------------------------------



19.    Notices. All notices and other communications hereunder shall be in
writing to the parties at the addresses specified on the signature pages hereto.
[Signature page follows]

9



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Settlement Agreement as of
the date first above written.
VICTORY ENERGY CORPORATION




By:/s/ Kenny Hill
Name: KENNY HILL
Title: Chief Executive Officer


3355 Bee Caves Road, Suite 608
Austin, TX 78746    


LUCAS ENERGY, INC.




By:/s/ Anthony Schnur
Name: ANTHONY SCHNUR
Title: Chief Executive Officer


3555 Timmons Lane, Suite 1550
Houston, TX 77027    
    


Acknowledgement of Counsel:
Each of the undersigned legal counsel to Victory and to Lucas by signing this
Settlement Agreement below acknowledge that they approve the Settlement
Agreement as to form:




/s/ David Loev                     /s/ David McCall
David Loev of The Loev Law Firm, PC,         David McCall
Counsel to Lucas                    Counsel to Victory
Approving as to form only                Approving as to form only





10



--------------------------------------------------------------------------------






EXHIBIT A


Assignment of Additional Penn Virginia Property


(See Attached)



11



--------------------------------------------------------------------------------






EXHIBIT B


Form of Rogers Release


(See Attached)





12



--------------------------------------------------------------------------------






EXHIBIT C


Form of Oak Valley Release


(See Attached)



13



--------------------------------------------------------------------------------






EXHIBIT D


Form of Proxy


PROXY


The undersigned, Victory Energy Corporation, having an address at 3355 Bee Caves
Road, Suite 608, Austin, Texas 78746, being the holder of 1,517,241 shares of
Lucas Energy, Inc. (or such lesser number of shares of Lucas Energy, Inc. that
Victory continues to hold after the date hereof), does hereby constitute and
appoint the Board of Directors of Lucas Energy, Inc. acting through its
authorized officer, including its Chief Executive Officer, as the undersigned’s
proxy to act by written consent of the stockholders of Lucas Energy, Inc. during
the period from the date hereof through the second anniversary of the date
hereof and to attend all the meetings of the stockholders of said corporation to
be held between the date hereof and the second anniversary of the date hereof or
any continuation or adjournment thereof, with full power to vote and act for
undersigned and in the undersigned’s name, place and stead, in the same manner,
to the same extent and with the same effect that the undersigned might were the
undersigned personally present thereat, giving to said Board of Directors of
Lucas Energy, Inc. full power of substitution and revocation, and the
undersigned hereby revokes any other proxy heretofore given by the undersigned.
This proxy is coupled with an interest and is irrevocable during the period from
the date hereof through the second anniversary of the date hereof.


Dated June 24, 2015.




VICTORY ENERGY CORPORATION






By: /s/ Kenneth Hil l
KENNETH HILL, Chief Executive Officer

14

